Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón, a la que se une el Juez Presidente Señor Andréu García.
En este recurso se plantea si aplica a los menores dete-nidos al amparo de la Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. see. 2201 et seq.), la protección establecida en la Sec. 11 del Art. II de la *488Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, que dispone que la detención preventiva antes del juicio no excederá de seis (6) meses.
r-H
El menor peticionario Santiago Rodríguez Iglesias está acusado de participar, junto a un adulto, en la comisión de un robo ocurrido en Fajardo, el 10 de noviembre de 1993. Durante ese robo, un hombre fue asesinado.
La vista de aprehensión se llevó a cabo el 20 de enero de 1994. El menor fue detenido e ingresado al Hogar Juvenil de Humacao, el 22 de enero de 1994, por orden del Tribunal Superior, Sala de Asuntos de Menores. El tribunal or-denó su detención al amparo del .Art. 20 de la Ley de Me-nores de Puerto Rico, 34 L.P.R.A. see. 2220, el cual permite la detención del menor antes de la vista adjudicativa si, entre otras cosas, es necesario para la seguridad del me-nor, éste representa un riesgo para la comunidad o no exis-ten personas responsables dispuestas a custodiar al menor y garantizar su comparecencia a los procedimientos subsiguientes.
Luego de determinarse causa probable contra el menor, el 17 de febrero de 1994, se presentaron unas querellas por infracciones al Art. 83 del Código Penal (asesinato estatu-tario), 33 L.P.R.A. see. 4002, al Art. 73 del Código Penal (robo), 33 L.P.R.A. see. 3374, y a los Art. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418. El 23 de febrero de 1994, la Procuradora de Menores solicitó la re-nuncia de jurisdicción del menor.
La vista de renuncia de jurisdicción fue pautada para el 16 de marzo de 1994, posponiéndose para el 3 de mayo de 1994 por anuencia de las partes, ya que los peritos no ha-bían concluido la evaluación del menor. Luego de analizar la prueba, el Tribunal Superior, Sala de Asuntos de Meno-res, ordenó el traslado del caso a la Sala de lo Criminal del *489Tribunal Superior, para que fuera juzgado como adulto. En su orden, el juez de instancia le fijó al menor una fianza de cincuenta mil dólares ($50,000) por el asesinato en primer grado, veinte mil dólares ($20,000) por el delito de robo, cinco mil dólares ($5,000) por infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, y cinco mil dólares ($5,000) por infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra.
El 14 de junio de 1994 el Ministerio Público presentó las acusaciones. La lectura de acusación, en el Tribunal Superior, se llevó a cabo el 22 de junio de 1994. Debido a que el menor no prestó la fianza, fue ingresado en la Cárcel Regional de Bayamón el 14 de julio de 1994.
El 21 de septiembre de 1994, la representación legal del imputado solicitó su excarcelación o, en la alternativa, la rebaja de la fianza impuesta. Fundamentó su solicitud en que el acusado llevaba más de seis (6) meses en prisión preventiva, lo que violaba la Sec. 11 del Art. II de la Cons-titución del Estado Libre Asociado de Puerto Rico, supra, que dispone que la detención preventiva antes del juicio no excederá de seis meses.
El 30 de septiembre de 1994 se celebró una vista para dilucidar lo planteado, luego de la cual el tribunal de ins-tancia denegó la petición de excarcelación.
Inconforme, acudió ante nos el peticionario mediante re-curso de hábeas corpus en el cual plantea el error si-guiente:
¿Procede la excarcelación del peticionario, por haber éste es-tado en detención preventiva, antes de celebrársele juicio, en exceso de los seis meses que establece la Sección 11, del Artí-culo II, de nuestra Constitución, contando con el tiempo en de-tención preventiva como menor, unido al tiempo en detención como adulto?
Mediante Resolución de 7 de octubre de 1994, le conce-dimos al Procurador General un término para que se ex-*490presara sobre el recurso. El Procurador General ha comparecido. Procedemos a resolver.
p-H i — i
La Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, ed. 1982, pág. 308, dis-pone, en lo pertinente, que:
Todo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio.
La detención preventiva antes del juicio no excederá de seis meses.(1)
Esta cláusula constitucional establece la prestación de fianza y la detención preventiva por un máximo de seis (6) meses como consecuencias alternas de una determinación positiva de causa probable para el arresto. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Equity, 1990, T. 1, Sec. 6.14, pág. 135. Si el acusado no presta la fianza impuesta, permanecerá recluido en una institución penitenciaria. Esta detención preventiva, por disposición constitucional, tiene un límite máximo de seis (6) meses, período que transcurre contra el Ministerio Pú-blico el cual tiene la obligación de iniciar con diligencia la celebración del juicio. íd., pág. 149.
En el Informe de la Comisión de la Carta de Derechos de la Convención Constituyente de Puerto Rico se señala lo siguiente sobre esta cláusula:
... La disposición limitando a seis meses la detención preven-tiva es nueva en nuestra jurisdicción. Tiene el propósito de im-pedir que se pueda encarcelar a una persona por más de seis *491meses sin celebrarse juicio. 4 Diario de Sesiones de la Conven-ción Constituyente 2571 (1951).(2)
Surge de lo anterior que, como regla general, transcu-rrido el término de seis (6) meses sin que se celebre el juicio, la detención es ilegal, aunque ello no es óbice para que continúe el proceso. Es decir, el acusado no quedará exonerado del delito porque haya transcurrido dicho tér-mino; el juicio se celebrará con el acusado en libertad. Pueblo v. Cruz Román, 84 D.P.R. 451, 455 (1962). Tampoco constituye un error que justifique la revocación de una sentencia. Pueblo v. Ortiz, 76 D.P.R. 247, 249 (1954). El único efecto que tiene sobre el acusado el transcurso del mencionado término es que se puede lograr su excarcela-ción mediante la presentación de un recurso de hábeas corpus fundamentado en la ilegalidad de la detención. Id. Pero como ya señaláramos, ello no es impedimento para que el proceso continúe. Pueblo v. Monge Sánchez, 122 D.P.R. 590, 595 (1988). Véase Resumil de Sanfilippo, op. cit., págs. 135-151. El precepto constitucional sobre la de-tención preventiva constituye una limitación al poder de custodia del Estado. Mediante éste se le garantiza al ciu-dadano que no será sometido a posibles excesos de autori-dad y se evita así que la restricción efectiva de la libertad —cuando ha medidado causa probable para arresto— se convierta, de hecho, en un castigo anticipado por un delito no juzgado. La Convención Constituyente consideró razo-nable el término de seis (6) meses para que el Estado lle-*492vara a cabo su responsabilidad de someter a juicio a aque-llos acusados que, por no háber podido prestar fianza para su libertad provisional, permanecían detenidos en espera de la celebración del juicio. Véase la opinión concurrente del Juez Asociado Señor Negrón Fernández en Sánchez v. González, 78 D.P.R. 849, 850-858 (1955).(3)
HH HH
En el caso de autos, nos corresponde determinar si esta protección constitucional se extiende a los menores de edad detenidos al amparo del Art. 20 de la Ley de Menores de Puerto Rico, supra. La derogada Ley de Menores de Puerto Rico, Ley Núm. 97 de 23 de junio de 1955 (34 L.P.R.A. ants. sees. 2001 — 2015), establecía la norma de separación entre los procedimientos relativos a menores y los procesos pe-nales aplicables a adultos, al señalar que los procedimien-tos de menores gozaban de una naturaleza sui géneris. Pueblo ex rel. J.L.D.R., 114 D.P.R. 497 (1983); R.A.M. v. Tribunal Superior, 102 D.P.R. 270, 273 (1974). En Pueblo ex rel. J.L.D.R., supra, pág. 503, expresamos que dicha norma de separación “fue la razón de ser de la doctrina a los efectos de que las garantías constitucionales que pued[a] reclamar un menor en estos procedimientos se de-terminan de los requisitos del debido procedimiento y trato *493justo, y no de la aplicación directa de las diversas cláusulas constitucionales que garantizan tales derechos en procedi-mientos criminales ordinarios”. En Pueblo en interés menor R.G.G., 123 D.P.R. 443, 456 (1989), resuelto al amparo de la nueva Ley de Menores de Puerto Rico, ratificamos lo allí expresado. La anterior Ley de Menores de Puerto Rico de 1955 eliminó la naturaleza criminal de los procedimientos de menores y sustituyó las medidas penales existentes hasta ese momento por unas de tutela, las cuales están impregnadas de una filosofía proteccionista y rehabilitadora.
La nueva Ley de Menores de Puerto Rico y las decisio-nes del Tribunal Supremo federal, en los casos Kent v. United States, 383 U.S. 541 (1966), e In re Gault, 387 U.S. 1 (1967), dieron un gran impulso a los propulsores de mayo-res derechos para los menores. Nuestra jurisprudencia ha extendido a los procedimientos de menores ciertas garan-tías que protegen a los acusados en el proceso criminal.(4)
Sin embargo, como ya señaláramos, la protección cons-titucional contra detención preventiva no mayor de seis (6) meses no ha sido objeto de pronunciamiento por este Tribunal en cuanto a su aplicabilidad en los casos de menores detenidos conforme a la Ley de Menores de Puerto Rico.
Un análisis de este asunto precisa que tomemos en cuenta que el propósito de la Convención Constituyente al *494incorporar la cláusula fue limitar la detención del acusado previo al juicio, mientras que la detención del menor impu-tado obedece a otros propósitos. Veamos.
El propósito de fijarle una fianza a todo acusado adulto antes de mediar el fallo condenatorio, según lo dispuesto en la misma Sec. 11 del Art. II de la Constitución del Es-tado Libre Asociado de Puerto Rico, supra, es asegurar la presencia del acusado en las diversas etapas del juicio. Pueblo v. Negrón Vázquez, 109 D.P.R. 265, 266-267 (1979). De no prestarse la fianza impuesta procede, entonces, or-denar la detención preventiva del acusado, la cual no exce-derá los seis (6) meses.(5)
No obstante, en el caso de los menores la detención tiene, además, otros fines más apremiantes. El Estado, al ejercer su capacidad de “parens patriae”, puede tomar medidas tutelares encaminadas a proteger al menor, a custodiarlo y a supervisarlo. Pueblo en interés menor R.H.M., 126 D.P.R. 404 (1990).
El Art. 20 de la Ley de Menores de Puerto Rico, supra, y la Regla 2.13 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, establecen, en lo pertinente, cuáles son las situaciones en que puede ordenarse la detención del menor antes de la vista adjudicativa:
(1) [cuando s]ea necesaria para la seguridad del menor o por-que éste representa un riesgo para la comunidad;
(2) que el menor se niegue a, o esté mental o físicamente incapacitado de dar su nombre, el de sus padres o encargado y la dirección del lugar donde reside;
*495(3) cuando no existan personas responsables dispuestas a custodiar al menor y garantizar su comparecencia a procedi-mientos subsiguientes;
(4) que el menor esté evadido o tenga historial conocido de incomparecencias;
(5) que por habérsele antes encontrado incurso en faltas que, cometidas por un adulto, constituyeren delito grave y habérsele encontrado causa probable en la nueva falta que se le imputa, pueda razonablemente pensarse que amenaza el orden público seriamente!, o]
(6) que habiéndose citado al menor para la vista de determi-nación de causa probable, él no comparezca y se determine causa probable en su ausencia. 34 L.P.R.A. see. 2220.
Como vemos, consideraciones adicionales a la compare-cencia del menor a la vista permiten que se le prive de su libertad después de determinarse causa probable. Más aún, la Regla 2.9 de Procedimiento para Asuntos de Meno-res, supra, concede al juez la discreción para determinar si el menor va a permanecer bajo la custodia de sus padres o encargados hasta la vista de determinación de causa probable para la presentación de la querella, o si ordenará su detención provisional conforme a lo dispuesto en la Ley de Menores de Puerto Rico, aún sin celebrarse la vista de de-terminación de causa probable. El poder del Estado para detener al menor antes de la vista adjudicativa es tan pa-tente, que las disposiciones con relación a la fianza no apli-can a los menores puestos bajo detención o custodia. Art. 10 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2210.
El menor peticionario fundamenta su solicitud de excar-celación en que, al determinar la totalidad del tiempo que ha estado recluido, debe contarse el período de tiempo que estuvo en el Hogar Juvenil de Humacao junto al que lleva en la Cárcel Regional de Bayamón. Opinamos que no le asiste la razón.
La Sec. 19 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 332, establece que la enumeración de dere-chos en la Carta no se entenderá como “restrictiva de la *496facultad de la Asamblea Legislativa para aprobar leyes en protección de la vida, la salud y el bienestar del pueblo”. De ahí surge el poder de la Asamblea Legislativa de Puerto Rico para aprobar legislación que regule la detención pre-ventiva con base en otras consideraciones que no sean la de asegurar la comparecencia del menor a todas las etapas del proceso. El interés del Estado en el caso de los menores está predicado en consideraciones adicionales, tales como la seguridad y el control. Estas consideraciones están plas-madas, como ya hemos visto, en la Ley de Menores de Puerto Rico.
En el caso de autos, de la resolución del tribunal de instancia, en la vista de renuncia de jurisdicción, surge lo siguiente:
Santiago Rodríguez Iglesias es un joven que tenía 17 años y 7 meses a la fecha en que se le imputan los hechos, llene apro-bado el noveno grado. Es desertor escolar, referido por primera vez al Tribunal como ofensor. Sus ejecutorias en la escuela in-termedia se caracterizaron por una de constantes problemas de disciplina, involucrado en peleas con sus compañeros y suspensiones. Es descrito como un joven violento, agresivo, temperamental y controversial. Para otros es visto como un joven necesitado de mayor cariño y atención que la que recibió de sus padres, así como víctima de la situación familiar que le ha to-cado vivir.
Su historial familiar, especialmente la conducta exhibida por su madre, le ha hecho estar en contacto con un clima de violen-cia, malos ejemplos y pobre supervisión. Su madre ha estado involucrada en uniones y separaciones frecuentes de maridos, relaciones extramaritales, personas que presentan conductas delictivas y visitan el hogar, actos de violencia y asesinato en la comunidad. Tanto la madre como dos de sus hermanas y el joven se relacionan con personas involucradas en asesinatos y robos en la comunidad. A Santiago en específico se le asocia, aunque nunca se le ha sometido cargo, con uno de los puntos de drogas del lugar donde reside, robos a negocios y personas en los alrededores de la comunidad. Un clima de temor es perci-bido en torno a la figura del joven y la posibilidad de represa-lias por parte de conocidos y amigos de éste. (Enfasis suplido.)
*497- Como podemos observar, aunque el menor estaba dete-nido, esta detención no fue con el propósito único de garan-tizar su comparecencia sino, además, para protegerlo ya que nadie podía, responsablemente, hacerse cargo de él. La Ley de Menores de Puerto Rico permite y dispone este tipo de detención. Esa detención mientras estuvo bajo la juris-dicción del Tribunal de Menores no puede considerarse como una reclusión.
Por las razones antes expuestas, opinamos que mien-tras estuvo bajo la jurisdicción del Tribunal de Menores, Santiago Rodríguez Iglesias no estaba recluido para los efectos de la cláusula contra la detención preventiva mayor de seis (6) meses. Su verdadera reclusión comenzó el 14 de julio de 1994, cuando fue trasladado a la Cárcel Regional de Bayamón en espera de ser juzgado como adulto.
Por consiguiente, confirmaríamos la resolución emitida por el Tribunal Superior, Sala de Bayamón.

 Esta protección no tiene equivalencia en la Constitución de Estados Unidos de América.


 Durante los debates de la Convención Constituyente el Delegado Sr. Arcilio Alvarado señaló que dicho término “es tan y tan perentorio que si llegan los seis meses y el acusado no ha sido sometido a juicio, la corte tiene que ponerlo en la calle por un hábeas corpus, inmediatamente que hayan parado los seis meses”. 3 Diario de Sesiones de la Convención Constituyente 1595 (1952). Posteriormente, el Delegado Sr. Jaime Benitez aclaró que “[é]sto lo que quiere decir es que en los casos donde no ha mediado juicio, una persona no puede estar detenida en la cárcel por más de seis meses. Llega el día del último mes de los seis meses y entonces lo ponen en la calle y eso no impide que se celebre juicio; pero se le celebra juicio ahora estando como si estuviera bajo fianza, sin estarlo”. íd., pág. 1597. Véase, además, el diálogo entre los Delegados Sr. Antonio Reyes Delgado y Sr. Arcilio Alvarado, íd., págs. 1594 — 1597.


 Sobre la renunciabilidad de este derecho no existe una norma establecida por este Tribunal. En Sánchez v. González, 78 D.P.R. 849 (1955), se planteó este asunto, pero se resolvió mediante sentencia sin opinión. El Juez Asociado Señor Negrón Fernández emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Snyder y el Juez Asociado Señor Sifre. Allí se señaló que las solicitudes de suspensión del juicio, por parte del acusado, no equivalen a una renuncia al derecho a que la detención preventiva no exceda de seis (6) meses. Se señaló, además, que la solicitud de la defensa de posponer el juicio interrumpe el término para celebrar el juicio, a partir de la acusación, con el resultado de excluir la consecuencia jurídica del sobreseimiento del proceso. Por consiguiente, hay una renuncia implícita al de-recho a un juicio rápido, pero no en cuanto a la detención preventiva en exceso de seis (6) meses. Id., págs. 857-858. No obstante, también se expresó en esta opinión concurrente que este derecho a un término máximo de seis (6) meses no es absoluto, ya que el acusado no puede mediante ilegalidades o fraude producir la^incapacidad del Estado para someterlo ajuicio dentro del término de seis (6) meses. íd., pág. 858. Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, págs. 461-464.


 En Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989), se les reconoció el derecho a juicio rápido. En Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993), se resolvió que un menor a quien se le imputa y se le procesa por una falta tiene derecho constitucional a examinar el expediente social en que se apoya el juez para imponerle una medida dispositiva. El acceso al expediente es corolario del derecho del menor a tener una adecuada representación. En Pueblo v. Hernández Mercado, 126 D.P.R. 427 (1990), se reiteró que a los menores les protege en todo momento la garantía constitucional contra la autoincriminación, y en Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994), se extendió a los menores de edad la regla de exclusión de evidencia ilegalmente obtenida, plasmada en la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.
De otra parte, en Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 662 (1992), se es-tableció que un menor de dieciséis (16) años no tiene un derecho fundamental exigi-ble bajo el debido proceso de ley sustantivo a sólo ser procesado criminalmente como menor y no como adulto.


 “La Convención [Constituyente] obviamente estimó que un período mayor de detención en espera del juicio, en defecto de fianza, constituía un gravamen sobre el ciudadano que, presumiéndose inocente hasta el momento de recaer convicción, era restringido por el Estado —en el ejercicio de su poder de custodia— en el disfrute de su libertad personal, con el solo propósito de hacerle comparecer a juicio en su día. Consideró preferible rendir la custodia de un acusado después de ese período, antes que hacer vulnerable la integridad de su derecho a la presunción de inocencia —que también conságraba en la propia Constitución— si dejaba ilimitado el ejercicio de ese poder de custodia por la mera utilidad de que el Estado le tuviera disponible para llevarle al tribunal.” Sánchez v. González, supra, págs. 856-857, opinión concurrente del Juez Asociado Señor Negrón Fernández.